PER CURIAM.
The City of Vero Beach and S. G. Lysne, appellants, appealed from an interlocutory order denying a motion for summary decree. Lysne was the plaintiff below and the City of Vero Beach was a defendant below, as was B. L. Holman, appellee. The City of Vero Beach cross-claimed against B. L. Holman, the defendant-appellee.
The lower court, in its order denying the summary judgment, stated that the summary judgment was on the pleadings alone and that the court would have to take evidence to determine the primary issues in the case.
We have studied the briefs of counsel and the record in this case and find no error in the order appealed.
Affirmed.
SHANNON, C. J., and ALLEN and WHITE, JJ., concur.